IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BRAD BERMAN,                           : No. 279 MAL 2015
                                       :
                 Petitioner            :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
PENNSYLVANIA HOUSING FINANCE           :
AGENCY,                                :
                                       :
                 Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.